Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hattori (US 6145458). Hattori discloses the claimed structure including a personal watercraft with a hull, a deck, a foot well, and a drainage system with a tube 70 extending from an entry opening 68 to an exit opening 72, the entry opening being in the foot well floor and the exit opening being in an outer surface of the hull below a fully loaded waterline (Figures 1, 3, 7, 10). With respect to claims 2-6, 18-20, note Hattori, Figure 7.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness  rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 7-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 6145458) in view of Sargent (US 1663777). Hattori does not disclose the angled tube. Sargent teaches an angled drain tube for a watercraft (Figure 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Hattori with an angled tube as taught by Sargent for improved drainage fluid flow. The combination combines known features to achieve predictable results. With respect to claims 8-10, 16-17, note Sargent, Figure 1. 
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 6145458) in view of Sargent (US 1663777), as applied to claim 1 above, and further in view of Kehn (US 2949879; cited by Applicant). Hattori does not disclose an insert, cross member and upper and lower tubes. Kehn teaches a drain system with an insert 34 and cross member 26 (Figure 4) and upper 19 and lower 20 tube members (Figure 4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Hattori with an insert, cross member, upper and lower tubes as taught by Kehn for improved self bailing and ease of maintainance. The combination combines known features to achieve predictable results. With respect to claims 12-15, note Kehn, Figure 4, also cap 23 and mesh 16. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10926845. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are encompassed by the patented claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Valenti (US 4404981) shows a scupper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617